—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him after a jury trial of manslaughter in the first degree (Penal Law § 125.20) and criminal possession of a weapon in the fourth degree (Penal Law § 265.01). County Court properly refused to admit in evidence the victim’s psychiatric records in support of defendant’s justification defense. In support of that defense, defendant presented evidence of the victim’s anger at the time of the incident; defendant’s knowledge that, shortly before the victim’s death, the victim had choked defendant’s girlfriend; and prior threats made by the victim against defendant and defendant’s girlfriend (see, People v Miller, 39 NY2d 543, 551-552). Defendant failed, however, to present evidence that he was aware of the victim’s psychiatric history at the time of the incident and thus failed to establish that the records were relevant to defendant’s state of mind (see, People v Trivette, 175 AD2d 330, 332, Iv denied 78 NY2d 1082). The violent behavior of the victim “and its effect on defendant’s mental state were sufficiently before the jury to enable [it] to adequately consider the issue of self-defense. Thus, the evidence of [the victim’s] psychiatric history would have been cumulative” (People v Trivette, supra, at 332; cf., People v Chevalier, 220 AD2d 114, 117-118, affd 89 NY2d 1050). (Appeal from Judgment of Monroe County Court, Smith, J. — Manslaughter, 1st Degree.) Present — Pine, J. P., Hayes, Scudder and Kehoe, JJ.